      Case 1:20-cv-00061-LG-RPM Document 1 Filed 02/18/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            SOUTHERN DIVISION

URSULA COLLIER,

                                                                PLAINTIFF

VERSUS                                CIVIL ACTION NO. _________________
                                                        1:20-cv-61-LG-RHW

                                                                DEFENDANT


SMITH, ROUCHON & ASSOCIATES, INC.,
a Mississippi corporation,


                                  COMPLAINT

                         JURY TRIAL REQUESTED

      NOW COMES THE PLAINTIFF, URSULA COLLIER, BY AND

THROUGH COUNSEL, Jacob R. Burns, and for her Complaint against the

Defendant, pleads as follows:



                                PARTIES, JURISDICTION AND VENUE

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.
   Case 1:20-cv-00061-LG-RPM Document 1 Filed 02/18/20 Page 2 of 6




2. The transactions and occurrences which give rise to this action occurred in

   the City of Moss Point, Jackson County, Mississippi.

3. Venue is proper in the Southern District of Mississippi, Southern Division.

4. Plaintiff is a natural person residing in City of Moss Point, Jackson County,

   Mississippi.

5. The Defendant to this lawsuit is Smith, Rouchon & Associates, Inc., which

   is a Mississippi corporation that conducts business in the State of

   Mississippi.

                   GENERAL ALLEGATIONS

6. Defendant is attempting to collect a consumer type debt (“the alleged Debts)

   in the following amounts:

      a. Balance of $392.00, opened on May 22, 2018, allegedly owed to

         Jackson County Anesthesia

      b. Balance of $700.00, opened on August 16, 2017, allegedly owed to

         South Mississippi Surgeons

      c. Balance of $147.00, opened on August 13, 2018, allegedly owed to

         Singing River Radiology Group

      d. Balance of $338.00, opened on January 2, 2018, allegedly owed to

         Singing River Radiology Group
   Case 1:20-cv-00061-LG-RPM Document 1 Filed 02/18/20 Page 3 of 6




      e. Balance of $338.00, opened on January 2, 2018, allegedly owed to

         Singing River Radiology Group

      f. Balance of $300.00, opened on January 2, 2018, allegedly owed to

         Singing River Radiology Group

      g. Balance of $94.00, opened on January 2, 2018, allegedly owed to

         Singing River Radiology Group

      h. Balance of $60.00, opened on January 2, 2018, allegedly owed to

         Singing River Radiology Group

      i. Balance of $71.00, opened on July 5, 2017, allegedly owed to Singing

         River Radiology Group

      j. Balance of $41.00, opened on January 2, 2018, allegedly owed to

         Singing River Radiology Group

      k. Balance of $41.00, opened on January 2, 2018, allegedly owed to

         Singing River Radiology Group

      l. Balance of $31.00, opened on January 2, 2018, allegedly owed to

         Singing River Radiology Group

      m. Balance of $27.00, opened on January 2, 2018, allegedly owed to

         Singing River Radiology Group

7. Plaintiff disputes the alleged Debts.
   Case 1:20-cv-00061-LG-RPM Document 1 Filed 02/18/20 Page 4 of 6




8. On July 23, 2019, Plaintiff obtained her Equifax and Trans Union credit

   disclosures. While reviewing her credit disclosures, she noticed Defendant

   reporting the alleged Debts.

9. On or about October 1, 2019, Plaintiff sent Defendant a letter disputing the

   alleged Debt.

10.On November 27, 2019, Plaintiff obtained her Equifax and Trans Union

   credit disclosures, which showed that Defendant failed or refused to flag the

   account reflected by the alleged Debt as disputed, in violation of the

   FDCPA.

11. In the credit reporting industry, data furnishers, such as the Defendant,

   communicate electronically with the credit bureaus.

12. Defendant had more than ample time to instruct Equifax and Trans Union to

   flag its trade line as Disputed.

13. Defendant’s inaction to have its trade line on Plaintiff’s credit reports

   flagged as disputed was either negligent or willful.

14. Plaintiff suffered pecuniary and emotional damages as a result of

   Defendant’s actions. Her credit reports continues to be damaged due to the

   Defendant’s failure to properly report the associated trade line.
   Case 1:20-cv-00061-LG-RPM Document 1 Filed 02/18/20 Page 5 of 6




                      VIOLATION OF THE FAIR DEBT COLLECTION

                                            PRACTICES ACT

15. Plaintiff reincorporates the preceding allegations by reference.

16. At all relevant times, Defendant, in the ordinary course of its business,

   regularly engaged in the practice of collecting debts on behalf of other

   individuals or entities.

17. Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

   issue in this case is a consumer debt.

18. Defendant is a "debt collector" under the Fair Debt Collection Practices Act

   ("FDCPA"), 15 U.S.C. §1692a(6). Defendant's foregoing acts in attempting

   to collect this alleged debt violated the 15 U.S.C. §1692e(8) by

   communicating to any person credit information, which is known to be false

   or should be known to be false, including failure to report a disputed debt as

   disputed.

19. To date, and a direct and proximate cause of the Defendant’s failure to

   honor its statutory obligations under the FDCPA, the Plaintiff has continued

   to suffer from a degraded credit report and credit score.

20. Plaintiff has suffered economic, emotional, general, and statutory damages

   as a result of these violations of the FDCPA.
      Case 1:20-cv-00061-LG-RPM Document 1 Filed 02/18/20 Page 6 of 6




                           WHEREFORE, PLAINTIFF PRAYS​ that this court

                           grant her a judgment against Defendant for actual

                           damages, costs, interest, and attorneys’ fees.

                     DEMAND FOR JUDGMENT RELIEF


   Accordingly, Plaintiff requests that the Court grant her the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages; and

   c. Statutory costs and attorneys’ fees.

                                             JURY DEMAND



                           Plaintiff hereby demands a trial by Jury.

                         DATED: February 18, 2020.


                                               By:​ ​/​s/ Jacob R. Burns
                                               Attorneys for Plaintiff,
                                               URSULA COLLIER
